IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 96-CA-00245-SCT
STACEY RENAE SCRUGGS AND SANDRA FRIEND
AS NEXT FRIEND AND GUARDIAN
v.
WILLIAM SATERFIEL

DATE OF JUDGMENT:                                02/05/96
TRIAL JUDGE:                                     HON. SARAH P. SPRINGER
COURT FROM WHICH APPEALED:                       LAUDERDALE COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS:                         SUSANNE A. MERCHANT
ATTORNEY FOR APPELLEE:                           HENRY PALMER
NATURE OF THE CASE:                              CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                     AFFIRMED IN PART; REVERSED IN PART -
                                                 5/8/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                  5/29/97




     BEFORE DAN LEE, C.J., McRAE AND SMITH, JJ.


     McRAE, JUSTICE, FOR THE COURT:




¶1. Stacey Scruggs and her guardian, Sandra Friend, appeal the February 5, 1996, order of the
Lauderdale County Chancery Court finding that the action they brought to obtain visitation with
Stacey's half-brother was "without substantial justification" and accordingly, taxing them with
attorney fees pursuant to Miss. Code Ann. § 11-55-5, the Litigation Accountability Act of 1988.
Looking for the first time at the issue of sibling visitation, we find that provision for court-ordered
visits between minor siblings is a matter for the legislature to determine and therefore affirm the
chancellor's denial of the motion. The chancellor, however, erred in finding that the motion was
without substantial justification and we therefore reverse the imposition of statutory sanctions.

                                                    I.

¶2. Stacey Scruggs and her half-brother, Dustin Anthony "Tony" Saterfiel are the children of Donna
Sue Friend Bowman, who died on September 9, 1995. Eleven-year old Tony is also the son of
William C. Saterfiel, from whom Bowman was divorced in 1987. The record indicates that the
whereabouts of seventeen-year old Stacey's father are unknown. The children's only maternal
grandparent died shortly before their mother's death.

¶3. After his parents divorced, Tony remained in his mother's custody, living with his mother and
sister in Meridian. While their mother was in the hospital, both children stayed with their aunt,
Bowman's sister, Sandra Friend. Despite Friend's efforts to retain custody of her nephew after
Bowman's death, Saterfiel obtained a custody order from the Lauderdale County Chancery Court and
took Tony to live with him in Ackerman. Stacey continued to live in Meridian with her aunt.

¶4. Although the record indicates that Saterfiel and his former wife's family are not on the best of
terms, Stacey and Tony were allowed a visit on "neutral territory" at Wal-Mart in Louisville
sometime in October, 1995. Saterfiel acknowledged that although Stacey was welcome to visit Tony
in Ackerman, he would not let the boy visit his family in Meridian. Friend testified that Saterfiel had
not been co-operative about allowing the children to visit and stated that since Tony left to live with
his father, Stacey has cried a lot, has been depressed and her grades have fallen significantly.

¶5. Alleging that Saterfiel had been uncooperative about visitation between the children and had not
followed through on promises he made to let them see each another, Stacey and Sandra Friend, as
her guardian and next friend, filed a Motion for Visitation on November 13, 1995. Saterfiel
responded with his Counter-Claim for Litigation Accountability on December 27, 1995. He sought
dismissal of the motion pursuant to M.R.C.P. 12(b)(6) and requested attorney fees and costs
pursuant to the Litigation Accountability Act, Miss. Code Ann. § 11-55-5. On January 2, 1996, the
chancellor entered an order dismissing Scruggs' and Friend's motion with prejudice and setting a date
for a hearing on the counter-claim.

¶6. A hearing was held on January 29, 1996. In her February 5, 1996, Memorandum Order and
Opinion, the chancellor found that "[n]o bad faith existed; the purpose of the suit was to promote the
healthy relationship between siblings." However, because the children's mother and maternal
grandparent were deceased, the chancellor found that there was no legal basis for the motion as filed.
She therefore ruled that the motion for visitation was frivolous pursuant to the Mississippi Litigation
Accountability Act, charging Scruggs and Friend with Saterfiel's attorney fees in the amount of
$500.00 as well as costs. Noting that the chancery court was without power to compel Saterfiel to
send Tony to Meridian for visits, the chancellor nevertheless indicated that, in her opinion, Saterfiel
should consider allowing Tony to visit his sister in her home and urged the parties to work together
for the child's best interests.

                                                   II.

¶7. Stacey and Friend first assert that although no statutory provision has been made for visitation of
siblings separated by divorcing parents, the circuit court erred in not ordering the parties to provide
for the children to have regular visits with each other. In support of their argument, they look to case
law in Mississippi and other jurisdictions which emphasizes the importance of considering the best
interests of the child and preserving sibling relationships. Further, they turn to Miss. Code Ann. § 93-
16-1, et seq., which provides for grandparent visitation. Saterfiel merely recites the chancellor's
specific findings made pursuant to the Litigation Accountability Act and asserts that because there is
no Mississippi law on the subject of sibling visitation, the chancellor properly dismissed the case.
¶8. This Court, as Scruggs and Friend point out, has recognized the value of encouraging sibling
relationships. In Sellers v. Sellers, 638 So. 2d 481 (Miss. 1994), which involved a custody dispute
between an aunt and a natural parent, we clarified our position that "the presumption of awarding
custody to a natural parent should prevail over any imperative regarding the separating of siblings."
Id. at 485. Nevertheless, quoting Mixon v. Bullard, 217 So. 2d 28, we reiterated that:

     The Court shall in all cases attempt insofar as possible, to keep the children together in a family
     unit. It is well recognized that the love and affection of a brother and sister at the ages of these
     children is important in the lives of both of them and to deprive them of the association
     ordinarily would not be in their best interests.

Sellers, 638 So. 2d at 484, quoting Mixon, 217 So. 2d at 30-31 (emphasis added). Despite our
respect for the preservation of sibling bonds, however, it is not our prerogative to make new laws
governing sibling visitation. That decision belongs to the legislature.

¶9. By statute, the legislature has extended third party visitation rights to grandparents when "such
visitation rights would be in the best interest of the child." Miss. Code Ann. § 93-16-5. While,
ordinarily, the exercise of grandparent visitation rights might serve as a catalyst for preserving the
relationship between half-siblings separated by the death of the common parent, in the case sub
judice, the only known maternal grandparent died several months before the children's mother's
death. We recognize, as Scruggs and Friend argue, that some jurisdictions, in the absence of any
statutory imperative, have made provision for sibling visitation when the children's best interests so
dictate. See, e.g. In re Interest of Daniel W., 3 Neb. App. 630, 640, 529 N.W. 2d 548, 555 (1995)
(as distinguished from grandparent's "right" to visitation which is derived through natural parent's
parental rights, "siblings possess the natural, inherent and inalienable right to visit with each other."
quoting L. v. G., 203 N.J. Super. 385, 497 A. 2d 215, 222 (1985)); In re Custody of D.M.M., 137
Wis. 2d 375, 387-388, 404 N.W. 2d 530, 535 (1987)(statutes providing visitation to family members
are intended to supplement, not supplant, common law rights). We are not so inclined. Rather, we
invite the legislature to consider the matter and to expand the rights set forth in § 93-16-5 to siblings
or other third parties as it sees fit.

                                                   III.

¶10. Stacey and Friend next assert that the chancellor erred in awarding Saterfiel attorney fees and in
charging them with costs pursuant to Miss. Code Ann. § 11-55-1 et seq., the Litigation
Accountability Act of 1988. Section 11-55-5 (1) provides, in relevant part, that:

     the court shall award, as part of its judgment and in addition to any other costs otherwise
     assessed, reasonable attorney's fees and costs against any party or attorney if the court, upon
     the motion of any party or on its own motion, finds that an attorney or party brought an action,
     or asserted any claim or defense, that is without substantial justification, or that the action, or
     any claim or defense asserted, was interposed for delay or harassment, or if it finds that an
     attorney or party unnecessarily expanded the proceedings by other improper conduct including,
     but not limited to, abuse of discovery procedures available under the Mississippi Rules of Civil
     Procedure.

Following a hearing on Saterfiel's Counterclaim for Litigation Accountability, the chancellor found
that the action had not been brought for purposes of harassment or delay. She found, however, that
because there was no Mississippi law providing for sibling visitation, that "there is no substantial
justification for the action under the law despite considerations of what is best for these two
children." As required by Miss. Code Ann. § 11-55-7, the chancellor specifically set forth all of her
reasons for imposing the statutory sanctions.

¶11. Miss. Code Ann. § 11-55-3(a) provides that a claim is without substantial justification when it is
"frivolous, groundless in fact or in law, or vexatious, as determined by the court." To determine
whether a claim is frivolous pursuant to the statute, this Court looks to the definition of "frivolous"
found in M.R.C.P. 11. Leaf River Forest Products, Inc. v. Deakle, 661 So. 2d 188, 197 (Miss.
1995). For purposes of Rule 11, a claim is frivolous "only when, objectively speaking, the pleader or
movant has no hope of success." Stevens v. Lake, 615 So. 2d 1177, 1184 (Miss. 1993), quoting
Tricon Metals & Services, Inc. v. Topp, 537 So. 2d 1331, 1335 (Miss. 1989); Smith v. Malouf, 597
So. 2d 1299, 1303 (Miss. 1992)(applying Rule 11 definition to Litigation Accountability Act context)
. "Though a case may be weak or 'light-headed,' that is not sufficient to label it frivolous." Deakle,
661 So. 2d at 195; Nichols v. Munn, 565 So. 2d 1132, 1137 (Miss. 1990).

¶12. Objectively speaking, it cannot be said that Stacey's and Friend's motion was without hope of
success. To deem a question of law "frivolous, groundless in fact or in law, or vexatious" merely
because there is no existing Mississippi law on the subject would have a chilling effect on all litigation
involving questions of first impression.

¶13. When reviewing a decision regarding the imposition of sanctions pursuant to the Litigation
Accountability Act, this Court is limited to consideration of whether the trial court abused its
discretion. Deakle, 661 So. 2d at 197; Jackson County School Board v. Osborn, 605 So. 2d 731,
735 (Miss. 1992). Given that the question of sibling visitation is a matter of first impression for this
Court, the chancellor abused her discretion in taxing Stacey and Friend with attorney fees and costs.
We therefore reverse the chancellor's imposition of statutory sanctions.

¶14. AFFIRMED IN PART AND REVERSED IN PART.

LEE, C.J., SULLIVAN, P.J., PITTMAN, BANKS, ROBERTS, SMITH AND MILLS, JJ.,
CONCUR. PRATHER, P.J., CONCURS IN RESULT ONLY.